*462On Petition for Rehearing.
Per Curiam.
On a petition for rehearing counsel for the plaintiff in error asserts among other things “that it was not necessary for this defendant in said action to plead specially the Bulk Sales Act of this State in order to prove at the trial of said action non-compliance therewith for the reason that the court takes judicial notice of the laws of its State”; and that the opinion makes “no mention of the evidence which tends to show a failure on the part of Semmes, the plaintiff below, to comply with the Bulk Sales Act in his purchase of the property involved, and leaves this evidence as a part of the record in the case with no ruling that the same was improperly admitted.” The opinion states that the Bulk Sales Statute was not pleaded, and that on the issues as made, the evidence sustains the verdict. This necessarily includes any bearing upon the merits of the case that any evidence adduced relating to the Bulk Sales Statute could have had, even though the statute was not specially pleaded. The court takes judicial notice of public statutes, but parties may waive their rights under statutes by not pleading them when they may. If the defendant properly adduced testimony under the Bulk Sales Statute without pleading it, such testimony was met by counter evidence that was a sufficient legal predicate for the verdict found.
The portions of the petition for rehearing that are noticeably impertinent will be stricken therefrom as being grossly improper.
Rehearing denied.
All concur.